Citation Nr: 1431301	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis (claimed nose and throat problems).
 
2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had active duty service from October 1976 to February 1977 and from September 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the claim in March 2012 for further development and consideration.  

An August 2011 hearing was held before an Acting Veterans Law Judge (AVLJ) who is no longer employed at the Board.  In a March 2014 letter, the Board informed the Veteran that the individual who presided at the August 2011 hearing was no longer employed by the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  If he did not respond within thirty days from the date of the letter, the Board would assume that he did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran did not respond, and it is presumed he does not wish to have another hearing. 

The issue of service connection for allergic rhinitis (claimed as nose and throat problems), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Diabetes mellitus was not shown during active service nor diagnosed for many years thereafter, and the most probative evidence indicates the condition is not related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, compliant VCAA notice was provided in a July 2009 letter.
  
In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post service treatment records, and VA examination reports. 

The Board remanded the claim in March 2012 to obtain additional treatment records and schedule the Veteran for an examination.  VA treatment records were requested.  Besides current treatment records, December 1998 VA treatment reports of his diabetes mellitus were obtained.  A VA examination was also conducted.  The AOJ has substantially complied with the March 2012 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a hearing before an AVLJ in August 2011, during 
which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to events in service, his symptomatology and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  In any event, although provided an opportunity for another hearing, he did not indicate such was desired.   As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.


VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and diabetes becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's STRs are negative for any findings, complaints or treatment of diabetes mellitus.  On service entrance examination in August 1976 and separation examination in January 1997, regarding his first period of service, the Veteran denied dizziness, sugar in his urine, and frequent or painful urination.  Examinations at these times revealed a normal endocrine system, and urinalysis was negative for sugar.  

On periodic Army National Guard examinations in July 1980, April 1981, September 1985, and February 1990, the Veteran denied dizziness, sugar in his urine, and frequent or painful urination.  Examinations at these times revealed a normal endocrine system, and urinalysis was negative for sugar.  The Veteran noted that he had eye trouble in numerous reports of medical history.  On February 1990 examination conducted several months before his second period of active duty, when explaining the eye trouble, it was noted that the Veteran wore glasses to correct for nearsightedness due to a childhood eye injury.  A February 1990 blood glucose was 104 mg/dL (normal range is 70 to 115, see July 18, 1994 VA Clinical Laboratory Report giving reference range for blood glucose).

On service examination in April 1991 during his second period of service, the Veteran denied dizziness, sugar in his urine, and frequent or painful urination.  Examination revealed a normal endocrine system, and urinalysis was negative for sugar.  The examiner noted that the Veteran had no medical problems during his deployment.  He denied frequent or painful urination, fatigue, weight loss, or diseases on his Southwest Asia demobilization/redeployment evaluation dated in May 1991.  

A VA Persian Gulf War examination was conducted in June and July 1994.  The Veteran denied dizziness, sugar in his urine, and frequent or painful urination.  A urinalysis for glucose was negative.  Blood glucose was 96 mg/dL.  In an August 1994 note, the examiner stated that the Veteran's physical examination and lab results were within normal limits.  

An Army National Guard physical examination was conducted in January 1995.  Blood glucose was 123 mg/dL.  Examination revealed a normal endocrine system, and urinalysis was negative for sugar.  On his report of medical history, he denied dizziness, sugar in his urine, and frequent or painful urination.  He also denied a history of diabetes.  

In a letter dated in June 2010, a private physician, R.A.F., M.D., stated that the Veteran presented at his office in January 1998, with an immediate family history of diabetes mellitus and an acute respiratory infection.  No laboratory studies were performed.  The Veteran presented in October 1998 with complaints of "frequent voiding, kidneys weak, polyuria, polydipsia, weight loss and loss of appetite."  Lab work found a blood sugar above the unit's measuring capacity of 550, and urine ketones of 4+.  The private physician stated that it is unlikely that the Veteran's diabetes mellitus was of sudden onset as the condition is usually of insidious onset.  He also stated that it is impossible to know when the Veteran's diabetes mellitus began.  

Subsequent VA treatment records starting in December 1998 note treatment for diabetes mellitus.  

On his application for compensation benefits in June 2004, he stated that his diabetes mellitus began in December 1999.  

In a letter dated in September 2009, a fellow serviceman stated that when the Veteran was stationed in the Persian Gulf, he complained of dizziness and low energy.  He stated that the Veteran was informed on discharge examination that his sugar was high.  

At his August 2011 hearing, the Veteran testified that a military physician during his discharge examination told him that his sugar was abnormal because it was a little high.  The physician told him to get it checked.  The Veteran stated that he suffered from loss of sight, pain from a kidney infection, and frequent urination, having to urinate every 10 minutes.  He stated that although he suffered from these serious problems, he did not seek treatment until 1999 when he was formally diagnosed with diabetes mellitus.  

A VA diabetes mellitus examination was conducted in April 2012.  The examiner reviewed the Veteran's claims file, and stated that "it appears that the diabetes mellitus developed before leaving service, and is more likely than not service connected."  

In October 2012, the AOJ requested that the April 2012 VA examiner provide the rationale for his opinion.  An addendum was prepared by another VA physician in December 2012.  After a review of the Veteran's claims file, the examiner stated that the Veteran's STRs contained two blood sugar tests which were normal.  His first post-service blood sugar test in 1994 was 96.  The Veteran's first abnormal blood sugar was in 1998.  The examiner concluded that the normal in-service and 1994 post-service blood sugar tests indicated that it is less likely as not that the Veteran's diabetes mellitus was incurred in service.  

In this case, the Board finds the December 2012 VA addendum opinion persuasive, as it was based on a recent examination of the Veteran and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's diabetes mellitus was not incurred in service.  See Nieves-Rodriguez v. Peake, February Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

The Veteran's representative, in his Informal Hearing Presentation in December 2103, contends that December 2012 negative opinion is inadequate to resolve the issue.  The representative notes that the December 2012 examiner did not discuss the positive opinion rendered in April 2012, nor did he examine the Veteran.  The representative argues that this determination is needed prior to rendering an opinion regarding whether the Veteran's diabetes mellitus was incurred in service.  The Board notes that the Veteran was examined in April 2012, the December 2012 VA physician reviewed that examination.  Therefore, an additional examination is not needed.  As the April 2012 VA examiner did not provide any rationale for the opinion, no discussion of it was necessary.  See Nieves-Rodriguez, Prejean, supra.  The April 2012 opinion was unenhanced by any commentary, supporting rationale, or reference to findings in the record, frustrating both the December 2012 VA examiner's and the Board's ability to consider it in any meaningful way.  

The representative also requests that the VA obtain the rationale from the April 2012 VA examiner who rendered the positive opinion.  The Board notes that the AOJ obtained an opinion by a physician with supporting rationale that include specific reference to blood sugar findings in the record.  Therefore, the AOJ has substantially complied with the March 2012 remand directive.  

In addition, the presumption under 38 C.F.R. §§ 3.307, 3.309 is inapplicable in this case because the evidence of record does not show that the Veteran manifested diabetes mellitus to a degree of 10 percent within one year from the date of separation from active duty, i.e., from February 1977 to February 1978, and from July 1991 to July 1992.

While the Veteran and the fellow serviceman are competent to provide information concerning their experiences and observations, neither is a medical professional competent to offer an opinion as to the diagnosis or etiology of diabetes mellitus, which requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current diabetes mellitus is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, their opinions that the Veteran suffered from diabetes in service are simply not competent medical opinions. 

In any event, although the Veteran now contends that he suffered from diabetes symptoms such as dizziness, eye trouble and frequent urination, the Board finds the Veteran's denials of dizziness or frequent urination during service and during reserve service to be more credible and probative than his current assertions, especially in light of the normal lab tests during service and post service in 1994.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Thus, 
the Veteran's own opinions regarding the onset and etiology of his diabetes are significantly less probative than the normal testing and examinations during service and the December 2012 VA examiner's opinion.  

To the extent the Veteran challenges the findings contained in the April 1991 service examination of a negative urinalysis for glucose as inaccurate or out and out lies, his and his fellow serviceman's bare statements that a physician informed the Veteran that his sugar was a little bit high are insufficient to rebut the presumption that the medical personnel were accurately discharging their duties when preparing the report that the Veteran's urinalysis for glucose was negative.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties); Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.").  Moreover, the normal blood glucose in 1994 tends to further support the accuracy of the April 1991 report.

In summary, the most probative evidence indicates that the Veteran's diabetes was not shown in service or for several years thereafter, and that his diabetes is not otherwise related to service.  Accordingly, service connection for diabetes mellitus is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

In the December 2103 Informal Hearing Presentation, the Veteran's representative pointed out that the prior remand requested that an opinion be obtained regarding whether the Veteran has developed a disorder of the nose and/or throat, including rhinitis.  The representative noted that the examiner only opined that the Veteran did not have rhinitis.  

The Board also notes that the examiner was to identify all nose and/or throat disorders that have been present at any time since July 2009.  Finally, the examiner was to specifically comment on the Veteran's contention that his exposure to sand storms while serving the Persian Gulf resulted in a nose and throat disability.  These findings were not made.  A new examination should be obtained.  

The Board notes that although the condition was claimed as an "ear, nose and throat" condition, claims for hearing loss and tinnitus have been separately adjudicated and denied.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant current VA treatment records dating since September 2013.

2.  Following the completion of the above, schedule the Veteran for a nose and throat examination.  The claims file should be reviewed.  All indicated tests should be conducted and the results reported.  

a) Does the Veteran have a recurrent or chronic disability of the nose and/or throat (claimed by the Veteran as loss of taste, dry nose, and dry throat and previously attributed to seasonal allergic rhinitis in a 1994 medical report).  If a present disability is found on examination or in the medical evidence since July 2009, please specify the diagnosis.  

b) For any diagnosed disability of the nose or throat, is it at least as likely as not (50 percent or greater probability) that any such diagnosed disability had its onset during the Veteran's periods of active duty (October 1976 to February 1977 and September 1990 to July 1991), or is otherwise related to service, to include the claimed exposure to sand storms while serving the Persian Gulf? 

c) If there is no diagnosed disability that the Veteran's claimed nose and throat condition can be attributed to, the examiner should state whether there are objective signs and symptoms of a nose and throat disorder.  If so, the examiner should indicate whether such represent an undiagnosed illness, and whether the disorder is at least as likely as not related to service, to include the Veteran's service in the Persian Gulf.  

The examiner should explain the reasoning for the opinions provided. 

3.  After completion of the above and any additional development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


